Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1-4 and 16-20 are rejected and claims 5-15 are objected in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Application CHINA 201911411144.5, filed on December 31, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 and 16-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “derivative groups” found in the variables R1 and R2 has not been clearly defined in the specification so that one of ordinary skill in the art would know what structures are included and/or excluded by the term.  One of ordinary skill in the art would not know the metes and bounds of the term “derivative groups” without a clear definition in the specification.  Therefore, the claims are considered indefinite.  To overcome the rejection, Applicants are suggested to amend claim 1 by deleting the terms “derivative groups” in the limitation “carbazolyl and derivative groups thereof, acridinyl and derivative groups thereof and diphenylamino and derivative groups thereof”.

IV.	Objections

Dependent Claim Objections
Dependent Claims 5-15 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.
Claim Objections
Claims 6, 7 and 11 are objected to because of the following informalities:  some of the structures in claims 6, 7 and 11 have parts of the structure that are lighter than the rest of the structure which makes it difficult to see.  For example, in claim 6 these structures contain the issue 
    PNG
    media_image1.png
    150
    538
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    134
    149
    media_image2.png
    Greyscale
.  Please amend the objected claims so that all of groups are dark and legible.  Appropriate correction is required.

***closest prior art is US 20200185626 which teaches compounds such as 
    PNG
    media_image3.png
    254
    438
    media_image3.png
    Greyscale
which differs from the instant compounds because the instant compounds have a P=O in the fused polycyclic ring system instead of N as seen in the prior art.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626